*425DISSENTING OPINION
Ekwall, Judge:
I am unable to agree with my colleagues that the imported clams are similar to domestic canned clams. I think the reasoning of the decisions of the trial court on the question of similarity and the conclusion therein reached that these canned clams before us are not such as are contemplated in the Presidential proclamation {T. D. 47031) is convincing. I refer particularly to that portion in [Reap. Dec. 6809 reading as follows:
It is my view that in comparing two foodstuffs, particularly those which may be classed as delicacies, peculiarities of taste, odor, and appearance are extremely important and have a vital bearing on the value of each of the items in question. I am satisfied that the difference between the imported hokkigai and the domestic whole butter clams, are so significant as to preclude a finding of similarity for the purposes of the application of the Presidential proclamation and the provisions of section 402 (g).
On the record and in view of the stipulation of counsel:
* * * that the invoice value of the merchandise covered by the appeal, namely, the canned clams, represents the export value as defined in Section 402, and that there was not a higher foreign value for such or similar merchandise at the time of exportation.
It is my opinion that export value as defined in section 402 (d) of the Tariff Act of 1930 is the proper basis of value for this merchandise and that such export values are the invoice unit prices.
For the foregoing reasons I think the decisions of the trial court should be affirmed.